DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frictional interfering contact in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 25,  29, 34 are objected to because of the following informalities:  
In line 6 of claim 25, a comma is needed between the blood control valve and when.
In line 6 of claim 29, a comma is needed between the blood control valve and when.
In line 6 of claim 34, a comma is needed between the blood control valve and when.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation " a cavity defined by the blood control valve" in line 3. It is unclear if this limitation is referring to the limitation line 4 of claim 16 or it is the same limitation, Also, the claims as writing is confusing as it is recites several cavity so the applicant is asked to clear these limitation such as “cup’s cavity”, “valve’s cavity” and “a cavity formed by sum of cup’s cavity and valve’s cavity”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (Wo 2017/029374) using (US. 2018214673A1) (“Ng”) in view of Goral et al. (US. 20110319838A1)(“Goral”).
 Re Claim 16, Ng discloses an IV therapy device (Figs. 1-2, Fig.10), comprising: a catheter hub (102) comprising an inner wall defining a catheter hub cavity (130, Fig. 1); a blood control valve (136 and 134, Fig. 3) positioned within the catheter hub cavity (Fig. 10), the blood control valve comprising a wall (wall of 134) defining a blood control valve cavity (Fig. 4, cavity formed by 136 and 134); a safety clip (132) positioned at least partially within the blood control valve cavity (Fig. 1), the safety clip selectively fixed in position relative to the blood control valve by frictional interfering contact with the wall of the blood control valve (the arms of the safety 421 of 132 and the inner surface of 134, Fig. 10); and a needle (108) comprising an elongate body and a sharp distal tip (110), the needle moveable relative to the catheter hub between a ready position (Fig. 10a) and a safe position (Fig. 11, Fig. 3), wherein in the ready position the elongate body of the needle passes through at least a portion of the safety clip and the blood control valve (Fig. 10a), and wherein in transitioning to the safe position, the safety clip is configured to capture the sharp distal tip of the needle and to release the frictional interfering contact with the wall of the blood control valve (Fig. 11), but it fails to disclose the valve is not unitary valve.
However, Goral discloses a catheter (Fig. 9) has a catheter hub (12) and a valve (18, Fig. 6, Fig. 11), a valve actuator (16) and the valve has a proximal cylindrical wall (76) and the valve disc (80) and a wiper (87) as a urinary valve (Fig 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify valve of Ng so that the two valve portion are a unitary valve as taught by Goral for the purpose of advantageously forming sealing member and easily forming the valve (Goral, ¶0007). (Note: even the “unitary” is not used in the claim and Ng discloses the cylindrical wall portion 134 (a valve actuator)  and the valve 136 are two separate elements, the two elements are working as unitary element in same way as the seal of Goral cylindrical wall are used to push the valve disc towards the valve opener 16 ).
Re Claim 17, Ng discloses an actuator (252, 138, ¶0309) extending proximately in the catheter hub cavity, the actuator having a free end adapted to open a membrane (the membrane with slits 324, Fig. 8b), provided in the blood control valve when the blood control valve is moved to bias the membrane against the free end (Fig. 3- Fig. 4).  
Re Claim 18, Ng discloses wherein the blood control valve further comprises an actuator cavity configured to house the actuator (cavity around the 138, 252, Fig. 4), and a resealable membrane (flaps around the slits 2324, Fig. 8b) positioned proximal to the actuator cavity (Fig. 4), wherein the blood control valve is shiftable relative to the free end of the actuator between a first position in which the membrane is closed (Fig. 3), and a second position in which the membrane is open (Fig. 4).  
Re Claim 19, Ng discloses wherein the membrane includes a slit (324, Fig. 8b) shaped and sized to closely conform to an outer diameter of the elongate body of the needle (Fig. 10).  
Re Claim 22, Ng discloses wherein the blood control valve includes a membrane configured to enable the elongate body of the needle to selectively pass therethrough (the valve disc of 136), 4Application No. Not Yet Assigned and a wiper (432, Fig. 13) assembly positioned distal to the membrane configured to inhibit passage of bodily fluid (capable to prevent the bodily fluid from entering the needle).  
Re Claim 23, Ng discloses wherein the safety clip (Fig. 7) includes a first arm (290) and a second arm (288) biased towards a longitudinal axis of the needle in the ready position (Fig. 10) and wherein the first arm includes a pair of needle guide surfaces (surface wherein the needle slide on the inner edges of 300, 302) that extend beyond the longitudinal axis of the needle when the safety clip captures the sharp distal tip of the needle (Fig. 11, ¶0349).  
Re Claim 24, Ng discloses wherein the first arm includes a first needle guide surface (Fig. 7, 302 edge surface as the needle will slide on, Fig. 10-11) and the second arm includes a second guide surface (Fig. 7, 300, the edge of 300 wherein the needle slide on, Figs. 10-11) wherein when the safety clip is in a collapsed configuration the first and second needle guide surfaces extend beyond a longitudinal axis of the needle (Fig. 7, Fig. 11).  
Re Claim 25, Ng discloses wherein the blood control valve includes a membrane (disc of 136 wherein the slits, Fig. 8b) that divides the blood control valve cavity into a distal portion (cone shape 432, Fig. 13) and a proximal portion (134) that has an opened end (Fig. 9), wherein the safety clip has a distal portion slidably positioned through the opened end into the proximal portion (Fig. 10), the distal portion of the safety clip adapted to apply a compressive force against at least the wall of the blood control wall to inhibit relative movement of the safety clip and the blood control valve ( Fig. 10) when the needle extends through the safety clip and adapted to collapse so as to remove the compressive force against the wall of the blood control valve to enable the distal portion of the safety to be removed from the proximal portion when the distal tip of the needle is captured in the distal portion (Fig. 11).  
Re Claim 26, Ng discloses an IV therapy device (Figs. 1-2, Fig. 10), comprising: a catheter assembly comprising a catheter hub (102) including an inner wall defining a catheter hub cavity (130, Fig. 1), and a blood control valve (136 and 134, Fig. 3) positioned within the catheter hub cavity (Fig. 10), the blood control valve including a wall (wall of 134) defining a blood control valve cavity ( cavity formed by 134 and 136); and a safety clip (132) configured to axially slide along a needle (108) having an elongate body and a sharp distal tip (110) positioned at least partially within the blood control valve cavity (Fig. 10, Fig. 11), the safety clip selectively fixed in position relative to the blood control valve by frictional interfering contact with the wall of the blood control valve (the arms of the safety 421 of 132 and the inner surface of 134, Fig. 10), wherein the needle is moveable relative to the catheter assembly between a ready position (Fig. 10a) and a safe position (Fig. 11), wherein in the ready position the elongate body of the needle passes through at least a portion of the safety clip and the blood control valve (Fig. 10a), and wherein in transitioning to the safe position, the safety clip is configured to capture the sharp distal tip of the needle and release the friction interfering contact with the wall of the blood control valve (Fig. 11) but it fails to disclose the valve is not unitary valve.
However, Goral discloses a catheter (Fig. 9) has a catheter hub (12) and a valve (18, Fig. 6, Fig. 11), a valve actuator (16) and the valve has a proximal cylindrical wall (76) and the valve disc (80) and a wiper (87) as a urinary valve (Fig 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify valve of Ng so that the two valve portion are a unitary valve as taught by Goral for the purpose of advantageously forming sealing member and easily forming the valve (Goral, ¶0007). (Note: even the “unitary” is not used in the claim and Ng discloses the cylindrical wall portion 134 (a valve actuator)  and the valve 136 are two separate elements, the two elements are working as unitary element in same way as the seal of Goral cylindrical wall are used to push the valve disc towards the valve opener 16 ).
  Re Claim 27, Ng discloses wherein the safety clip (Fig. 7) includes a first arm (290) and a second arm (288) biased towards a longitudinal axis of the needle in the ready position (Fig. 10), the first arm includes a pair of needle guide surfaces (surface wherein the needle slide on the inner edges of 300, 302) that extend beyond the longitudinal axis of the needle when the safety clip captures the sharp distal tip of the needle (Fig. 11, ¶0349).    
Re Claim 28, Ng discloses wherein the first arm includes a first needle guide surface (Fig. 7, 302 edge surface as the needle will slide on, Fig. 10-11) and the second arm includes a second guide surface (Fig. 7, the edge of 300 wherein the needle slide on, Figs. 10-11), wherein when the safety clip 6Application No. Not Yet Assigned is in a collapsed configuration the first and second needle guide surfaces extend beyond a longitudinal axis of the needle (Fig. 7, Fig. 11).   
Re Claim 29, Ng discloses wherein the blood control valve includes a membrane (disc of 136 wherein the slits, Fig. 8b) that divides the blood control valve cavity into a distal portion (cone shape 432, Fig. 13) and a proximal portion (134) that has an opened end ( Fig. 9), wherein the safety clip has a distal portion slidably positioned through the opened end into the proximal portion (Fig. 10), the distal portion of the safety clip adapted to apply a compressive force against at least the wall of the blood control wall to inhibit relative movement of the safety clip and the blood control valve ( Fig. 10) when the needle extends through the safety clip and adapted to collapse so as to remove the compressive force against the wall of the blood control valve to enable the distal portion of the safety to be removed from the proximal portion when the distal tip of the needle is captured in the distal portion (Fig. 11).   
Re Claim 30, Ng discloses an actuator (252, 138, ¶0309) extending proximately in the catheter hub cavity, the actuator having a free end adapted to open a membrane (the membrane with slits 324, Fig. 8b), provided in the blood control valve when the blood control valve is moved to bias the membrane against the free end (Fig. 3- Fig. 4).  
Re Claim 31, Ng discloses a safety catheter assembly (Figs. 1-2, Fig.10), comprising: a catheter assembly including a catheter hub (102) having a catheter tube (104) extending therefrom and a catheter hub cavity (130, Fig. 1), and a blood control valve (136, 134, Fig. 3) positioned within the catheter hub cavity (Fig. 10) configured to have a blood control valve cavity (Fig. 4, cavity formed by 136 and 134); and7Application No. Not Yet Assigned a catheter insertion device including a safety clip (132) at least partially positioned within the blood control valve cavity (Fig. 10) and a needle (108) comprising an elongate body and a sharp distal tip (110), wherein the catheter insertion device is moveable relative to the catheter assembly between a ready position (Fig. 10) and safe position (Fig. 11), wherein in the ready position, a portion of the elongate body of the needle is positioned within the catheter tube with the sharp distal tip of the needle extending from a distal end of the catheter tube and at least a portion of the safety clip is positioned in the blood control valve cavity in an expanded configuration (Fig. 10), and wherein in the safe position, the safety clip is in a collapsed configuration partially surrounding at least the sharp distal tip of the needle (Fig. 11).  
Re Claim 32 Ng discloses, wherein the safety clip includes a first arm (290) and a second arm (288) biased towards a longitudinal axis of the needle in the ready position (Fig. 10), and wherein the first arm includes a pair of needle guide surfaces (surface wherein the needle slide on the inner edges of 300, 302) that extend beyond the longitudinal axis of the needle when the safety clip captures the sharp distal tip of the needle (Fig. 11, ¶0349).  
Re Claim 33, Ng discloses wherein the first arm includes a first needle guide surface (Fig. 7, 302 edge surface as the needle will slide on, Fig. 10-11) and the second arm includes a second guide surface (Fig. 7, 300, the edge of 300 wherein the needle slide on, Figs. 10-11) wherein when the safety clip is in a collapsed configuration the first and second needle guide surfaces extend beyond a longitudinal axis of the needle (Fig. 7, Fig. 11).  
 Re Claim 34, Ng discloses wherein the blood control valve includes a membrane (disc of 136 wherein the slits, Fig. 8b) that divides the blood control valve cavity into a distal portion (cone shape 432, Fig. 13) and a proximal portion (134) that has an opened end (Fig. 9), wherein the safety clip has a distal portion slidably positioned through the opened end into the proximal portion (Fig. 10), the distal portion of the safety clip adapted to apply a compressive force against at least the wall of the blood control wall to inhibit relative movement of the safety clip and the blood control valve ( Fig. 10) when the needle extends through the safety clip and adapted to collapse so as to remove the compressive force against the wall of the blood control valve to enable the distal portion of the safety to be removed from the proximal portion when the distal tip of the needle is captured in the distal portion (Fig. 11).  

Re Claim 35, Ng discloses an actuator (252, 138, ¶0309) extending proximately in the catheter hub cavity, the actuator having a free end adapted to open a membrane (the membrane with slits 324, Fig. 8b), provided in the blood control valve when the blood control valve is moved to bias the membrane against the free end (Fig. 3- Fig. 4). 
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (Wo 2017/029374) using (US. 20180214673A1) (“Ng”) in view of Goral et al. (US. 20110319838A1)(“Goral”) and further in view of  Woehr (US. 20140276453A1).
Re Claim 20, Ng in view of Goral fails to disclose a proximal cup operably coupled to the blood control valve, the proximal cup having an open distal end and a proximal end defining a cavity therebetween, wherein a cavity defined by the blood control valve adjoins with the cavity defined by the proximal cup to form a cavity configured to house the safety clip. 
However, Woehr discloses a catheter (Fig. 9) has a catheter hub (102) and the blood control valve (124, Fig. 9), a proximal cup ( cup hold 212) operably coupled to the blood control valve (Fig. 9), the proximal cup having an open distal end (Fig. 9) and a proximal end (close to 214) defining a cavity (around 212) therebetween, wherein a cavity defined by the blood control valve (around 218 in 168) adjoins with the cavity defined by the proximal cup to form a cavity configured to house the safety clip (Fig. 9, the two cavity house the 212).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify a proximal end of the needle of Ng to include the proximal cup so that a proximal cup operably coupled to the blood control valve, the proximal cup having an open distal end and a proximal end defining a cavity therebetween, wherein a cavity defined by the blood control valve adjoins with the cavity defined by the proximal cup to form a cavity configured to house the safety clip as taught by Woehr for the purpose of holding the safety clip in place (Woehr, ¶0083, Fig. 9). 
 Re Claim 21, Ng in view of Goral fails to disclose wherein the proximal cup further includes a stem extension having an aperture configured to conform to an outer diameter of the elongate body of the needle to inhibit fluid leakage from the cavity of the proximal cup during operation of the therapy device.  
However, Woehr discloses a catheter (Fig. 9) has a catheter hub (102) and the blood control valve (124, Fig. 9), a proximal cup ( cup hold 212) operably coupled to the blood control valve (Fig. 9), the proximal cup having an open distal end (Fig. 9) and a proximal end (close to 214) defining a cavity (around 212) therebetween, wherein a cavity defined by the blood control valve (around 218 in 168) adjoins with the cavity defined by the proximal cup to form a cavity configured to house the safety clip (Fig. 9, the two cavity house the 212) and the proximal cup further includes a stem extension  (above 216) having an aperture (around the needle ) configured to conform to an outer diameter of the elongate body of the needle to inhibit fluid leakage from the cavity of the proximal cup during operation of the therapy device ( Fig. 9, see the annotated Fig. 9 of Woehr).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify a proximal end of the needle of Ng to include the proximal cup so that the proximal cup further includes a stem extension having an aperture configured to conform to an outer diameter of the elongate body of the needle to inhibit fluid leakage from the cavity of the proximal cup during operation of the therapy device as taught by Woehr for the purpose of holding the safety clip in place (Woehr, ¶0083, Fig. 9, see the annotated Fig. 9 of Woehr). 

    PNG
    media_image1.png
    589
    520
    media_image1.png
    Greyscale

Annotated Fig. 9 Of Woehr
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783  

/Lauren P Farrar/            Primary Examiner, Art Unit 3783